Kupferman, J. (dissenting).
I would affirm.
The majority opinion well analyzes the facts and the law but still misses the point.
There is no denying that the husband has sufficient income and assets in order to contribute to college educations, In fact, he concedes he is prepared to contribute.
The case cited in the majority opinion, as affirming a direction that a father pay part of the costs of a son’s private schooling, Matter of Kotkin v Kerner (29 AD2d 367), is interesting because it is made clear therein that the student was to graduate the following year and that the holding directed payment of “current tuition”.
It is easily seen from the reading of the stipulation and the judgment in this matter that the husband was not to pay for private schooling through the 12th grade and, thereafter, it was a matter of mutual agreement. The husband has agreed to make a contribution toward a college education, but the wife and the majority opinion seem to indicate that the responsibility can be solely that of the husband. This is not what the parties contemplated.
Carro and Lupiano, JJ., concur with Sullivan, J.; Murphy, P. J., and Kupferman, J., dissent in an opinion by Kupferman, J.
Order, Supreme Court, New York County, entered May 28, 1981, reversed, on the law and the facts, without costs and without disbursements, and the motion granted to the extent of remanding the matter for discovery of plaintiff’s income and assets and an evidentiary hearing, if neces*143sary, to determine whether plaintiff should pay the expenses of the college education of his sons, Stephen and Daniel.